Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/806,882 filed on 03/02/2020.
Claims 1 - 18 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers
in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-18 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, and 10 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, and 10 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, manipulating, and displaying data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “receiving… a record”, “determining… a plurality of feature variables…”, “ranking… the plurality of feature variables10identifyingi…”, “determining… groups of correlated feature variables…”, “filtering… redundant correlated feature variable…”, and “generating… a plain-text explanation…”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list classified terms to select mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “a prediction score associated with the record”, “the prediction score computed by a Machine Learning (ML) model” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a prediction score”, “a plurality of feature variables”, and “groups of correlated feature variables” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “determining”, “ranking”, and “filtering” steps recite WURC activities of “sorting or transmitting data over a network” (Symantec) and “storing and sorting information in memory” (Versata). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claim 10 is rejected using similar analysis as claim 1.
For the dependent claims with further “parsing… the determined list of feature variables; and generating… the plain-text explanation…” of claim 2, “displaying the plain-text explanation…” of claim 3, “determining… an optimal value… ”  of claim 4, “calculating… impacts… on the prediction score…; and re-computing the prediction score…” of claim 5, “… determine the impacts…” of claim 6, “comprising an optimal value…” of claim 7, “receiving the ML model… pre-score the record” of claim 8, and “…  pre-score the record… to compute the prediction score” these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-9, and 11-18 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 10 – 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150379429 A1, “Lee”) in view of Achin et al. (US 20180060738 A1, “Achin”).
As to the claim 1, Lee discloses A computer-implemented method, comprising: 
receiving, by a processor of an explanation generation system, a record; (Lee: [0135, 0148] A run-time recipe manager 1110 of the MLS is responsible for the scheduling of recipe executions… receives the input data sets comprise data records whose variables include instances of any of a variety of data types… by a text representation system).
determining, by the processor, a plurality of feature variables contributing to a prediction score associated with the record, the prediction score computed by a Machine Learning (ML) model; (Lee: [0032, 0052] FIG. 26 shows an iterative procedure is used compute and improve the quality of prediction (i.e. prediction score) made by a machine learning model… FIG. 46 illustrates a subsequent phase of the feature processing optimization technique, in which a model is re-evaluated using modified evaluation data sets (i.e. record) to determine the impact on prediction quality (i.e. prediction score) of using various processed variables).
ranking, by the processor, the plurality of feature variables based at least on corresponding contribution of feature variables on the prediction score associated with the record; (Lee: [0131, 0052] the MLS collects ratings/rankings regarding the effectiveness or quality of various models for the different domains… quantitative measures of model predictive effectiveness (i.e. prediction score) for various classifiers are collected… prediction quality (i.e. prediction score) is deduced or observed by the MLS,… by keeping track of the set of parameters during training iterations… FIG. 46 illustrates a set of the feature processing optimization technique… re-evaluated using modified evaluation data sets (i.e. record) to determine the impact on prediction quality (i.e. prediction score) of using various processed variables).
determining, by the processor, one or more groups of correlated feature variables from among the plurality of feature variables; (Lee: [0118] the MLS utilizes the automatically generated statistics, such as the correlation values to identify candidate groups 769 of feature variables that may have greater predictive power than others… to avoid over-fitting for certain classes, only one variable among a set of feature variables that correlate very strongly with one another are recommended as a candidate for input to a model).
filtering, by the processor, at least one redundant correlated feature variable from each of the one or more groups of correlated feature variables for determining a list of feature variables; and (Lee: [0060, 0138, 0233] FIG. 54 is illustrating operations are performed at a machine learning service at which, in response to a detection of a triggering condition, parameters corresponding to one or more features are pruned (i.e. filtering) from a feature set to reduce memory consumption during training… define a set of baseline groups with a list of feature variables associated… The FP manager 4080 generates a candidate set of feature processing transformations, and then prune (i.e. filtering) that candidate set to identify proposals based on the prediction quality metrics, goals and constraints identified for the model).
However, Lee may not explicitly disclose all the aspects of the generating, by the processor, a plain-text explanation for the prediction score associated with the record based on the list of feature variables.
generating, by the processor, a plain-text explanation for the prediction score associated with the record based on the list of feature variables. (Achin: [0180, 0195] generate an abstract description (i.e. plain-text explanation) of a particular machine learning model and then compile that description into the target language… use meta-models for describing a large number of potential pre-processing, model-fitting, and post-processing steps with logical statements in decision-tree model… a variety of the list of derived features of the dataset appropriate to different data types… select the best predictive values (i.e. prediction score) for these tuning parameters as part of the model building process).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Lee and Achin disclosing producing text explanation using machine learning models which are analogous art from the “same field of endeavor”, and, when Achin's generating text mining summaries using the list of derived features with the best predictive values was combined with Lee's machine learning model evaluation of the data set includes a prediction quality metric with a target value of an interpretation threshold associated, the claimed limitation on the generating, by the processor, a plain-text explanation for the prediction score associated with the record based on the list of feature variables would be obvious. The motivation to combine Lee and Achin is to provide a system for enterprises to improve operations and decision-making in various business processes with efficiency. (See Achin [0003]).
As to the claim 2, Lee in view of Achin discloses The method as claimed in claim 1, wherein generating the plain-text explanation comprises: 
parsing, by the processor, the determined list of feature variables; and (Lee: [0159]  the final output of the sequence of filtering operations are used as input for record parsing 1818 (i.e., determining the content of various feature variables of the observation records)).
generating, by the processor, the plain-text explanation based on the parsing. (Lee: [0142] FIG. 13 illustrates an example grammar is used to define acceptable recipe syntax to generate a recipe (i.e. plain-text explanation) with grammar formatted in accordance with the of a parser generator).

As to the claim 3, Lee in view of Achin discloses The method as claimed in claim 1, further comprising: displaying the plain-text explanation on a display of the explanation generation system. (Achin: [0165] user interface 120 may present an explanation of the choice…. present information to help the users understand the tradeoffs in choosing different metrics for a particular dataset. Lee: also [0409] computing devices receive a text representation of a recipe on the display).

As to the claim 4, Lee in view of Achin discloses The method as claimed in claim 1, further comprising: determining, by the processor, using a scenario analysis tool, an optimal value for at least one feature variable from the list of feature variables that maximizes the prediction score. (Lee: [0149] the MLS (e.g., a parameter explorer of the recipe run-time manager (i.e. a scenario analysis tool)) selects a parameter tuning range for the transformation… identifying a single optimal value for such a parameter, the MLS may instead identify a set of candidate values {V1, V2, V3, . . . , Vn} for a given parameter P… the recipe transformations obtained using the optimized parameter values for the best prediction value).

As to the claim 5, Lee in view of Achin discloses The method as claimed in claim 4, wherein determining the optimal value for the at least one feature variable comprises:
calculating, by the processor, impacts of the plurality of feature variables on the prediction score, by changing values of the plurality of feature variables; and (Lee: [0052-53] FIG. 46 shows the feature processing optimization technique, model is re-evaluated using modified evaluation data (i.e. changing data) sets to determine the impact on prediction quality (i.e. prediction score) of using various processed variables).
re-computing, by the processor, the prediction score for the changed values. (Achin: [0053]  the initial suitability scores for the modeling technique that generated the deployed model is recalculated prediction scores to reflect the performance of the deployed model(s) on the prediction problem. Users may choose to exclude or change some of the previous data of the various feature values to perform the recalculation of prediction scores).

As to the claim 7, Lee in view of Achin discloses The method as claimed in claim 1, wherein the plain-text explanation comprises an optimal value for at least one feature variable from the list of feature variables which will maximize the prediction score. (Lee: [0241] FIG. 46 illustrates the feature processing optimization technique, in which a model is re-evaluated using modified evaluation data sets (i.e. list of feature variables) to determine the impact on prediction quality (i.e. prediction score) of using various processed variables… In modified evaluation set, the original values are replaced by the random values in the range between the minimum and maximum values from the statistics to maximize the prediction values).

Regarding claims 10 – 14, and 16, these claims recite the system performed by the method of claims 1-5, and 7, respectively; therefore, the same rationale of rejection is applicable.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Achin and further in view of Xu (CN 109255499 A, “Xu”).

As to the claim 6, Lee in view of Achin discloses The method as claimed in claim 5,
However, Lee in view of Achin may not explicitly disclose all the aspect of the wherein Local Interpretable Model-Agnostic Explanations (LIME) and SHapley Additive ex-Planation (SHAP) are used to determine the impacts of the plurality of feature variables on the prediction score.
Xu discloses wherein Local Interpretable Model-Agnostic Explanations (LIME) and SHapley Additive ex-Planation (SHAP) are used to determine the impacts of the plurality of feature variables on the prediction score. (Xu: [page 13-14, page 8] interpreting the model include interpretation model independent of the trained prediction models, including, for example SHAP and LIME… the plurality of feature data and the trained prediction model input interpretation model to obtain the judging result and judging the reason of the complaint cases… evaluate (i.e. determine) its accuracy value (i.e. prediction score) to extract similar cases with comparison for similarity (i.e. impact) of the features obtained in the cases of the trained machine). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Lee in view of Achin and Xu disclosing producing text explanation using machine learning models which are analogous art from the “same field of endeavor”, and, when Xu's using LIME and SHAP interpretation model to determine the impact was combined with Lee in view of Achin's machine learning model evaluation of the data set includes a prediction quality metric with a target value of an interpretation threshold associated, the claimed limitation on the wherein Local Interpretable Model-Agnostic Explanations (LIME) and SHapley Additive ex-Planation (SHAP) are used to determine the impacts of the plurality of feature variables on the prediction score would be obvious. The motivation to combine Lee in view of Achin and Xu is to provide a method for optimizing the decision rule generated to reach the effect of automatic learning model with efficiency. (See Xu [page 9]).

Regarding claim 15, this claim recites the system performed by the method of claim 6; therefore, the same rationale of rejection is applicable.

Claims 8 – 9 , and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Achin and further in view of Flores et al. (US 10089581 B2, “Flores”).

As to the claim 8, Lee in view of Achin discloses The method as claimed in claim 1, 
However, Lee in view of Achin may not explicitly disclose all the aspects of the wherein receiving the record comprises receiving the ML model used to pre-score the record. 
Flores discloses wherein receiving the record comprises receiving the ML model used to pre-score the record. (Flores: [Claim 1] the computer implemented data driven classification and data quality checking system provides an improved accuracy of the received data of classified or scored records, provides an improved quality of the received data, and establishes a correctness of classifications of the predictive model). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Lee in view of Achin and Flores disclosing producing text explanation using machine learning models which are analogous art from the “same field of endeavor”, and, when Flores' receiving scored records for improved data quality was combined with Lee in view of Achin's machine learning model evaluation of the data set includes a prediction quality metric with a target value of an interpretation threshold associated, the claimed limitation on the wherein receiving the record comprises receiving the ML model used to pre-score the record would be obvious. The motivation to combine Lee in view of Achin and Flores is to provide a method for data driven classification and management for machine learning with “cleaned” and normalized data to generate more effective results. (See Flores [col 2 ln 39-45]).

As to the claim 9, Lee in view of Achin and Flores discloses The method as claimed in claim 8, wherein same predictive ML model used to pre-score the record is utilized to compute the prediction score. (Flores: [col 4 ln 25-29] data driven classification and data quality checking system comprises a prediction quality rating (i.e. prediction score) metric calculated by the predictive model (i.e. same predictive ML model) to include measurements of a strength and an assurance that establish a correctness of the model predicted classification records (i.e. pre-scored record)).

Regarding claims 17 – 18, these claims recites the system performed by the method of claim 8 – 9, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176     
                                                                                                                                                                                                   
/ARIEL MERCADO/Primary Examiner, Art Unit 2176